Citation Nr: 0025594	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for chronic tinnitus.

3.  Entitlement to service connection for gastroesophageal 
reflux disease ("heartburn").

4.  Entitlement to service connection for a skin disorder of 
the toenails.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971, and from April 1986 to September 1996, with 
additional service in the Oregon Air National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

Based upon various correspondence contained in the claims 
folder, it is clear that the veteran wishes to withdraw from 
consideration the issue of an increased evaluation for 
service-connected residuals of injury to his left knee.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board.  

Finally, for reasons which will be come apparent, further 
development regarding the issue of service connection for 
gastroesophageal reflux disease ("heartburn") will be the 
subject of the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran has not in the past and does not currently 
exhibit a "hearing loss disability" as defined by VA 
regulations.

2.  The veteran's chronic tinnitus as likely as not had its 
origin in conjunction with high frequency sensorineural 
hearing loss during his period or periods of active military 
service.  

3.  The claim for service connection for gastroesophageal 
reflux disease ("heartburn") is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  

4.  A chronic skin disorder of the toenails, variously 
classified as onychomycosis and/or tinea unguium, had its 
origins during the veteran's period or periods of active 
military service.  


CONCLUSIONS OF LAW

1.  As to the issue of entitlement to service connection for 
bilateral defective hearing, the appellant has not submitted 
a claim which has legal merit.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309, 3.385 (1999).

2.  Chronic tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.102 (1999).  

3.  The claim of entitlement to service connection for 
gastroesophageal reflux disease ("heartburn") is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 2000).

4.  A chronic skin disorder of the toenails, variously 
classified as onychomycosis and/or tinea unguium, was 
incurred in active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An audiometric examination conducted as part of a service 
entrance examination in January 1968 revealed pure tone air 
conduction threshold levels, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
-
-10
LEFT
-5
-5
-5
-
-10

An audiometric examination conducted as part of the veteran's 
separation examination in November 1971 revealed pure tone 
air conduction threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
10
15
0
30
LEFT
20
15
15
15
15
70

At the time of a service medical facility examination in 
March 1982, the veteran stated that he was unsure whether he 
had in the past or currently suffered from hearing loss.  An 
audiometric examination conducted at that time revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:





HERTZ






250
500
1000
2000
3000
4000
6000
8000
RIGHT
20
15
15
0
5
5
20
75
LEFT
15
20
15
15
5
10
75
75




A Physical Profile Serial Report dated in late March 1982 was 
significant for a diagnosis of high frequency hearing loss.

An audiometric examination conducted as part of a service 
medical examination in September 1985 revealed pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
5
5
5
25
LEFT
0
0
10
0
15
85

The pertinent diagnosis noted was high frequency hearing loss 
in the left ear at 6,000 Hertz.

In a Report of Medical History dated in November 1985, the 
veteran stated that he was unsure as to whether he had in the 
past, or currently suffered from hearing loss.

At the time of a period of service hospitalization for an 
unrelated medical problem in October 1989, there was noted 
the presence of decreased hearing bilaterally to "finger 
rub."  The veteran's abdomen was slightly obese, but not 
tender, and not distended.  Bowel sounds were positive and 
the veteran's abdomen was soft.  There was no evidence of 
either hepatosplenomegaly or masses.  No pertinent diagnoses 
were noted.

At the time of a service medical examination in February 
1990, the veteran gave a history of high frequency hearing 
loss.  Audiometric examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
10
10
15
50
LEFT
10
10
15
20
35
100

The pertinent diagnosis noted was high frequency hearing 
loss. 

A Physical Profile Serial Report dated in February 1990 was 
significant for a diagnosis of high frequency hearing loss.

At the time of a service medical examination conducted for 
purposes of the veteran's retirement in January 1996, the 
veteran gave a history of high frequency hearing loss, as 
well as recent mild right upper quadrant abdominal pain 
accompanied by elevated liver function tests and "frequent 
indigestion."  According to the veteran, his discomfort was 
very mild and rare, and usually occurred after meals.  The 
veteran further noted that he was currently "asymptomatic."  

An audiometric examination conducted as part of the veteran's 
retirement physical examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
10
10
20
70
LEFT
0
5
10
10
30
80

The remainder of the veteran's physical examination was 
essentially unremarkable.  The pertinent diagnosis noted was 
abdominal pain with elevated liver function tests.

A service medical facility outpatient treatment record dated 
in early February 1996 reveals that the veteran was seen at 
that time for a "dull and annoying" pain in the right upper 
quadrant of his abdomen.  Additionally noted was a sensation 
of "pressure" on the liver, as well as a "dull pain" in the 
veteran's back.  On physical examination, the veteran's 
abdomen was soft, with no evidence of guarding or tenderness, 
or of any masses or rebound.  The clinical assessment was 
abdominal pain in the right upper quadrant of questionable 
etiology, with a history of questionable "EGRD." 

A service clinical record dated in early February 1996 was 
significant for a diagnosis of "reflux."  

In early March 1996, the veteran was seen for follow up of 
his abdominal pain.  At the time of evaluation, the veteran 
noted that his pain was "almost gone" with the use of 
medication.  Additionally noted was that the veteran "wanted 
to talk" about his fungus infection of the nails.  On 
physical examination, there was noted the presence of tinea 
unguium of both big toenails, accompanied by some peeling of 
the veteran's feet.  The veteran's abdomen was soft and 
nontender, with no evidence of masses.  The clinical 
assessment was resolving abdominal pain, and tinea unguium.  
It was explained to the veteran that his tinea unguium was 
not a disabling condition, and that, while a number of 
medications were available, those medications entailed 
certain "adverse affects."  Accordingly, the veteran declined 
the use of such medication. 

In late January 1997, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
history of gastroesophageal reflux disease, with "heartburn 
and acid reflux" of approximately 10 years' duration, 
beginning in service.  According to the veteran, he continued 
to experience frequent daily heartburn and acid reflux 
despite the use of medication.  In addition, he suffered from 
occasional dysphagia, with food catching at the level of the 
midesophagus.  The veteran stated that he had not been tried 
on any medication other than Tagamet in the service, and that 
no further work-up, such as endoscopy, had been undertaken.  
Nor had a gastrointestinal series been accomplished.  
According to the veteran, he had been advised to have a 
"further work-up" either through the Coast Guard as a 
military retiree, or through the VA or privately, and to 
submit that information to the regional office.  The veteran 
additionally stated that he suffered from onychomycosis of 
his great toenails.  According to the veteran, he had 
suffered "discoloration and thickening" of his great toenails 
since the time of his service in Vietnam.  Reportedly, this 
had not cleared, nor had the veteran been placed on any 
formal treatment while in the military.  According to the 
veteran, his toenails remained "difficult to trim."

On physical examination, the veteran's great toenails 
displayed a yellow discoloration, and were both thick and 
friable.  The veteran's abdomen was soft, and his liver and 
spleen nonpalpable.  There was no evidence of any palpable 
masses, or of any tenderness.  The pertinent diagnoses were 
diverticulosis, status post episodes of diverticulitis; 
gastroesophageal reflux disease; and onychomycosis of the 
great toenails.  At the time of examination, it was 
recommended that the veteran seek care either privately, or 
through the Coast Guard or VA, regarding work-up and 
treatment of gastroesophageal reflux disease and 
hyperlipidemia.

During the course of outpatient treatment at a service 
medical facility in early February 1997, the veteran 
complained of "some reflux."

On VA audiometric examination in February 1997, the veteran 
gave a history of hearing loss for 10 years, somewhat worse 
in the right ear than the left ear.  Additionally noted were 
problems with "bilateral constant tinnitus."  At the time of 
evaluation, the veteran gave a history of both military and 
occupational noise exposure, for which he had reportedly 
utilized ear protection.  The veteran stated that he 
experienced difficulty hearing in noise and in groups, and 
that his high frequency hearing loss was first noted in the 
military.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:




HERTZ






250
500
1000
2000
3000
4000
6000
8000
RIGHT
5
0
10
10
10
15
60
70
LEFT
5
5
5
15
10
25
80
70

Speech discrimination ability was 96 percent in each of the 
veteran's ears.  Noted at the time of examination was that 
the veteran exhibited a severe loss at 6,000 and 8,000 Hertz 
bilaterally.  The veteran gave a history of tinnitus of 
approximately 10 years' duration, consisting of a constant 
high pitched tone, which was present "all the time."  
According to the veteran, his tinnitus became "louder at 
times."

On VA ear, nose, and throat examination conducted in early 
February 1997, the veteran gave a history of difficulty both 
hearing and understanding in the presence of background 
noise, in particular, when two or more persons were talking 
at the same time, or when speech was softly voiced, or not 
well articulated.  According to the veteran, while in 
service, he was exposed to both small arms fire and aircraft 
engine noise "at close range."  Further noted was that the 
veteran took medication "as needed for gastric symptoms and 
reflux."  The pertinent diagnoses noted were bilateral 
sensorineural hearing loss limited to test frequencies above 
4,000 Hertz; and mild to moderate constant bilateral tinnitus 
which was not debilitating.  

Analysis

As regards the issues currently on appeal, the threshold 
question which must be resolved is whether the veteran's 
claims are well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 
Vet. App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claims which would "justify a belief by a 
fair and impartial individual that the claims are plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

In the present case, service medical records clearly disclose 
that, on a number of occasions during the veteran's active 
service, there were in evidence pure tone air conduction 
thresholds in excess of 25 decibels, indicative of the 
presence of defective hearing.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Indeed, on a number of occasions in 
service, the veteran received a diagnosis of high frequency 
hearing loss.  On VA audiometric examination in February 
1997, shortly following the veteran's discharge from service, 
he once again received a diagnosis of sensorineural hearing 
loss in the higher frequencies.  However, at no time during 
service, or at any time subsequent thereto, has there been 
demonstrated a hearing loss so severe as to be considered a 
"disability" within the meaning of the aforementioned 
regulation governing the award of compensation benefits.  See 
38 C.F.R. § 3.385 (1999).  Under such circumstances, the 
veteran's claim for service connection for bilateral 
defective hearing has no legal merit, and must therefore be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Turning to the issue of service connection for chronic 
tinnitus, the Board acknowledges that service medical 
records, including the veteran's retirement physical 
examination, are negative for evidence of that disability.  
However, as noted above, on a number of occasions in service, 
the veteran was found to suffer from a high frequency 
sensorineural hearing loss.  Indeed, on at least two of those 
occasions, the veteran was placed on "physical profile" for 
that very hearing loss.  On VA ear, nose, and throat 
examination in February 1997, shortly following the veteran's 
discharge from service, the veteran stated that, while in 
service, he was exposed both to small arms fire and aircraft 
engine noise at close range.  While according to the veteran, 
he wore the required ear protection, he nonetheless had 
experienced both a hearing loss and tinnitus "for more than 
10 years."  Under such circumstances, the Board is of the 
opinion that the veteran's claim for service connection for 
chronic tinnitus is "plausible," and, therefore well 
grounded.  Moreover, given the relative proximity of the 
veteran's diagnosed tinnitus (January 1997) to his discharge 
from service (September 1996), and documented evidence of 
high frequency sensorineural hearing loss in service, the 
Board is of the opinion that the veteran's current tinnitus 
as likely as not had its origin during his period or periods 
of active service.  Accordingly, with the resolution of all 
reasonable doubt in the veteran's favor, a grant of service 
connection for chronic tinnitus is in order.  38 C.F.R. 
§ 3.102 (1999).

Regarding the issue of service connection for a skin disorder 
of the toenails, the Board is of the opinion that the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).  

The Board notes that, in March 1996, approximately six months 
prior to the veteran's discharge from service, he was seen 
for what he described as a "fungus infection" of his 
toenails.  A physical examination at that time revealed the 
presence of tinea unguium of both of the veteran's big 
toenails, accompanied by "some peeling" to the veteran's 
feet.  On VA general medical examination in January 1997, 
shortly following the veteran's discharge from service, he 
described problems with "discoloration and thickening" of his 
great toenails since the time of his service in Vietnam.  The 
veteran further noted that this problem had not "cleared," 
nor had he been given any "formal treatment" by the military.  
Physical examination revealed the presence of yellow 
discoloration, as well as thickness and friability, of the 
great toenails of both of the veteran's feet.  The pertinent 
diagnosis was onychomycosis of the great toenails.  

As is clear from the above, the veteran received treatment 
and/or examination for a skin disorder of his great toenails 
both shortly before, and immediately following his discharge 
from service.  Under such circumstances, the Board is of the 
opinion that the veteran's current dermatologic condition of 
his great toenails, described as onychomycosis and/or tinea 
unguium, as likely as not had its origin during his period or 
periods of active military service.  Accordingly, a grant of 
service connection for that disability is warranted.  

Finally, turning to the issue of service connection for 
gastroesophageal reflux disease ("heartburn") the Board 
observes that, on at least one, and possibly two separate 
occasions in service, the veteran was seen for what was 
described as gastroesophageal reflux disease.  Moreover, at 
the time of the veteran's retirement physical examination in 
January 1996, he was heard to complain of "frequent 
indigestion."  On VA general medical examination subsequent 
to the veteran's discharge from service, the veteran gave a 
10-year history of "heartburn and acid reflux," beginning 
during his period or periods of active service.  Reportedly, 
at the time of said examination, he continued to experience 
"frequent daily heartburn and acid reflux" despite being on 
medication.  The Board acknowledges that, notwithstanding the 
veteran's recent diagnosis of gastroesophageal reflux 
disease, findings on gastrointestinal examination had been 
relatively normal.  However, it has been recommended that the 
veteran undergo "further work-up and treatment" for 
gastroesophageal reflux disease.  Such evidence, in the 
opinion of the Board, demonstrates the potential presence not 
only of the disease in question, but of a potential 
"relationship" between that disease and some incident or 
incidents of the veteran's periods of active service.  Under 
such circumstances, the veteran's claim for service 
connection for gastroesophageal reflux disease ("heartburn") 
is well grounded.  Accordingly, to that extent, the veteran's 
appeal is granted.  


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for chronic tinnitus is granted.

Service connection for a skin disorder of the toenails, 
variously classified as onychomycosis and/or tinea unguium, 
is granted.

The veteran's claim of entitlement to service connection for 
gastroesophageal reflux disease ("heartburn") is well 
grounded.  To this extent only, the benefit sought on appeal 
is allowed.


REMAND

As noted above, the Board has concluded that the veteran's 
claim for service connection for gastroesophageal reflux 
disease ("heartburn") is well grounded.  Nonetheless, there 
exists some question as to the exact nature and etiology of 
that disability.  This is particularly the case given the 
absence of any detailed gastrointestinal studies documenting 
the presence of gastroesophageal reflux disease at the 
present time, and the relationship, if any, between that 
disability and various symptomatology noted in service.  
Under such circumstances, the Board is of the opinion that 
further development is appropriate prior to a final 
adjudication of the veteran's claim for service connection 
for gastroesophageal reflux disease ("heartburn").  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 1997, the date of 
the veteran's most recent VA 
examination(s), should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA gastrointestinal 
examination, to be conducted by a 
gastroenterologist, if at all possible, 
in order to more accurately determine the 
exact nature and etiology of his claimed 
gastroesophageal reflux disease.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination(s), the 
examiner should specifically comment as 
to whether the veteran currently suffers 
from chronic gastroesophageal reflux 
disease, and if so, whether that 
disability as likely as not had its 
origin during his period or periods of 
active military service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  Any opinions expressed must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of service 
connection for gastroesophageal reflux 
disease ("heartburn").

Should the benefit requested on appeal not be granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is so notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


